 


 HR 2051 ENR: Agriculture Reauthorizations Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2051 
 
AN ACT 
To amend the Agricultural Marketing Act of 1946 to extend the livestock mandatory price reporting requirements, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Agriculture Reauthorizations Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Mandatory price reporting 
Sec. 101. Extension of livestock mandatory reporting. 
Sec. 102. Swine reporting. 
Sec. 103. Lamb reporting. 
Sec. 104. Study on livestock mandatory reporting. 
TITLE II—National Forest Foundation Act reauthorization 
Sec. 201. National Forest Foundation Act reauthorization. 
TITLE III—United States Grain Standards Act reauthorization 
Sec. 301. Reauthorization of United States Grain Standards Act. 
Sec. 302. Report on disruption in Federal inspection of grain exports. 
Sec. 303. Report on policy barriers to grain producers. 
IMandatory price reporting 
101.Extension of livestock mandatory reporting 
(a)Extension of authoritySection 260 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1636i) is amended by striking September 30, 2015 and inserting September 30, 2020. (b)Conforming amendmentSection 942 of the Livestock Mandatory Reporting Act of 1999 (7 U.S.C. 1635 note; Public Law 106–78) is amended by striking September 30, 2015 and inserting September 30, 2020. 
102.Swine reporting 
(a)DefinitionsSection 231 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1635i) is amended— (1)by redesignating paragraphs (9) through (22) as paragraphs (10) through (23), respectively; 
(2)by inserting after paragraph (8) the following:  (9)Negotiated formula purchaseThe term negotiated formula purchase means a swine or pork market formula purchase under which— 
(A)the formula is determined by negotiation on a lot-by-lot basis; and (B)the swine are scheduled for delivery to the packer not later than 14 days after the date on which the formula is negotiated and swine are committed to the packer.; 
(3)in paragraph (12)(A) (as so redesignated), by inserting negotiated formula purchase, after pork market formula purchase,; and (4)in paragraph (23) (as so redesignated)— 
(A)in subparagraph (C), by striking and at the end; (B)by redesignating subparagraph (D) as subparagraph (E); and 
(C)by inserting after subparagraph (C) the following:  (D)a negotiated formula purchase; and. 
(b)Daily reportingSection 232(c) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1635j(c)) is amended— (1)in paragraph (1)(D), by striking clause (ii) and inserting the following: 
 
(ii)Price distributionsThe information published by the Secretary under clause (i) shall include— (I)a distribution of net prices in the range between and including the lowest net price and the highest net price reported; 
(II)a delineation of the number of barrows and gilts at each reported price level or, at the option of the Secretary, the number of barrows and gilts within each of a series of reasonable price bands within the range of prices; and (III)the total number and weighted average price of barrows and gilts purchased through negotiated purchases and negotiated formula purchases.; and 
(2)in paragraph (3), by adding at the end the following:  (C)Late in the day report informationThe Secretary shall include in the morning report and the afternoon report for the following day any information required to be reported under subparagraph (A) that is obtained after the time of the reporting day specified in that subparagraph.. 
103.Lamb reportingNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall revise section 59.300 of title 7, Code of Federal Regulations, so that— (1)the definition of the term importer— 
(A)includes only those importers that imported an average of 1,000 metric tons of lamb meat products per year during the immediately preceding 4 calendar years; and (B)may include any person that does not meet the requirement referred to in subparagraph (A), if the Secretary determines that the person should be considered an importer based on their volume of lamb imports; and 
(2)the definition of the term packer— (A)applies to any entity with 50 percent or more ownership in a facility; 
(B)includes a federally inspected lamb processing plant which slaughtered or processed the equivalent of an average of 35,000 head of lambs per year during the immediately preceding 5 calendar years; and (C)may include any other lamb processing plant that does not meet the requirement referred to in subparagraph (B), if the Secretary determines that the processing plant should be considered a packer after considering the capacity of the processing plant. 
104.Study on livestock mandatory reporting 
(a)Study required 
(1)In generalThe Secretary of Agriculture, acting through the Agricultural Marketing Service in conjunction with the Office of the Chief Economist and in consultation with cattle, swine, and lamb producers, packers, and other market participants, shall conduct a study on the program of information regarding the marketing of cattle, swine, lambs, and products of such livestock under subtitle B of the Agricultural Marketing Act of 1946 (7 U.S.C. 1635 et seq.). (2)RequirementsThe study shall— 
(A)analyze current marketing practices in the cattle, swine, and lamb markets; (B)identify legislative or regulatory recommendations made by cattle, swine, and lamb producers, packers, and other market participants to ensure that information provided under the program— 
(i)can be readily understood by producers, packers, and other market participants; (ii)reflects current marketing practices; and 
(iii)is relevant and useful to producers, packers, and other market participants; (C)analyze the price and supply information reporting services of the Department of Agriculture related to cattle, swine, and lamb; and 
(D)address any other issues that the Secretary considers appropriate. (b)ReportNot later than March 1, 2018, the Secretary of Agriculture shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report containing the findings of the study conducted under subsection (a). 
IINational Forest Foundation Act reauthorization 
201.National Forest Foundation Act reauthorization 
(a)Extension of Authority To Provide Matching Funds for Administrative and Project ExpensesSection 405(b) of the National Forest Foundation Act (16 U.S.C. 583j–3(b)) is amended by striking for a period of five years beginning October 1, 1992 and inserting during fiscal years 2016 through 2018. (b)Authorization of appropriationsSection 410(b) of the National Forest Foundation Act (16 U.S.C. 583j–8(b)) is amended by striking during the five-year period and all that follows through $1,000,000 annually and inserting there are authorized to be appropriated $3,000,000 for each of fiscal years 2016 through 2018. 
(c)Technical corrections 
(1)AgentSection 404 of the National Forest Foundation Act (16 U.S.C. 583j–2) is amended— (A)in subsection (a)(4), by inserting notice or after authorized to accept; and 
(B)in subsection (b), by striking under this paragraph and inserting by subsection (a)(4). (2)Annual reportSection 407(b) of the National Forest Foundation Act (16 U.S.C. 583j–5(b)) is amended by striking the comma after The Foundation shall. 
IIIUnited States Grain Standards Act reauthorization 
301.Reauthorization of United States Grain Standards Act 
(a)Official inspection and weighing requirements 
(1)Discretionary waiver authoritySection 5(a)(1) of the United States Grain Standards Act (7 U.S.C. 77(a)(1)) is amended in the first proviso by striking may waive the foregoing requirement in emergency or other circumstances which would not impair the objectives of this Act and inserting shall waive the foregoing requirement in emergency or other circumstances that would not impair the objectives of this Act whenever the parties to a contract for such shipment mutually agree to the waiver and documentation of such agreement is provided to the Secretary prior to shipment. (2)Weighing requirements at export elevatorsSection 5(a)(2) of the United States Grain Standards Act (7 U.S.C. 77(a)(2)) is amended in the proviso by striking intracompany shipments of grain into an export elevator by any mode of transportation, grain transferred into an export elevator by transportation modes other than barge, and inserting shipments of grain into an export elevator by any mode of transportation. 
(3)Disruption in grain inspection or weighingSection 5 of the United States Grain Standards Act (7 U.S.C. 77) is amended by adding at the end the following:  (d)Disruption in grain inspection or weighingIn the case of a disruption in official grain inspections or weighings, including if the Secretary waives the requirement for official inspection due to an emergency under subsection (a)(1), the Secretary shall— 
(1)immediately take such actions as are necessary to address the disruption and resume inspections or weighings; (2)not later than 24 hours after the start of the disruption in inspection or weighing, submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes— 
(A)the disruption; and (B)any actions necessary to address the concerns of the Secretary relating to the disruption so that inspections or weighings may resume; and 
(3)once the initial report in paragraph (2) has been made, provide daily updates until official inspection or weighing services at the site of disruption have resumed.. (b)Official inspection authority and funding (1)Delegation of official inspection authoritySection 7(e)(2) of the United States Grain Standards Act (7 U.S.C. 79(e)(2)) is amended— 
(A)by striking (2) If the Secretary and inserting the following:  (2)Delegation of authority to State agencies (A)In generalIf the Secretary;  
(B)in the first sentence— (i)by striking and (A) and inserting and (i); 
(ii)by striking or (B)(i) and inserting or (ii)(I); (iii)by striking (ii) and inserting (II); and 
(iv)by striking (iii) and inserting (III); and (C)by adding at the end the following: 
 
(B)Certification 
(i)In generalEvery 5 years, the Secretary shall certify that each State agency with a delegation of authority is meeting the criteria described in subsection (f)(1)(A). (ii)ProcessNot later than 1 year after the date of enactment of the Agriculture Reauthorizations Act of 2015, the Secretary shall establish a process for certification under which the Secretary shall— 
(I)publish in the Federal Register notice of intent to certify a State agency and provide a 30-day period for public comment; (II)evaluate the public comments received and, in accordance with paragraph (3), conduct an investigation to determine whether the State agency is qualified; 
(III)make findings based on the public comments received and investigation conducted; and (IV)publish in the Federal Register a notice announcing whether the certification has been granted and describing the basis on which the Secretary made the decision. 
(C)State agency requirements 
(i)In generalIf a State agency that has been delegated authority under this paragraph intends to temporarily discontinue official inspection or weighing services for any reason, except in the case of a major disaster, the State agency shall notify the Secretary in writing of the intention of the State agency to do so at least 72 hours in advance of the discontinuation date. (ii)Secretarial considerationThe Secretary shall consider receipt of a notice described in clause (i) as a factor in administering the delegation of authority under this paragraph.. 
(2)ConsultationSection 7(f)(1) of the United States Grain Standards Act (7 U.S.C. 79(f)(1)) is amended— (A)in subparagraph (A)(xi), by striking and at the end; 
(B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(C)the Secretary— (i)periodically conducts a consultation with the customers of the applicant, in a manner that provides opportunity for protection of the identity of the customer if desired by the customer, to review the performance of the applicant with regard to the provision of official inspection services and other requirements of this Act; and 
(ii)works with the applicant to address any concerns identified during the consultation process.. (3)Geographic boundaries for official agencies (A)Official inspection authoritySection 7(f)(2) of the United States Grain Standards Act (7 U.S.C. 79(f)(2)) is amended by striking the Secretary may and all that follows through the end of the paragraph and inserting the following: 
the Secretary shall allow a designated official agency to cross boundary lines to carry out inspections in another geographic area if— (A)the current designated official agency for that geographic area is unable to provide inspection services in a timely manner; 
(B)a person requesting inspection services in that geographic area requests a probe inspection on a barge-lot basis; or (C)the current official agency for that geographic area agrees in writing with the adjacent official agency to waive the current geographic area restriction at the request of the applicant for service.. 
(B)Weighing authoritySection 7A(i)(2) of the United States Grain Standards Act (7 U.S.C. 79a(i)(2)) is amended by striking the Secretary may and all that follows through the end of the paragraph and inserting the following: the Secretary shall allow a designated official agency to cross boundary lines to carry out weighing in another geographic area if— 
(A)the current designated official agency for that geographic area is unable to provide weighing services in a timely manner; or (B)the current official agency for that geographic area agrees in writing with the adjacent official agency to waive the current geographic area restriction at the request of the applicant for service.. 
(4)Duration of designation authoritySection 7(g)(1) of the United States Grain Standards Act (7 U.S.C. 79(g)(1)) is amended by striking triennially and inserting every 5 years. (5)FeesSection 7(j) of the United States Grain Standards Act (7 U.S.C. 79(j)(1)) is amended— 
(A)by striking (j)(1) The Secretary and inserting the following:  (j)Fees (1)Inspection fees (A)In generalThe Secretary;  
(B)in paragraph (1)— (i)the second sentence, by striking The fees and inserting the following: 
 
(B)Amount of feesThe fees; (ii)in the third sentence, by striking Such fees and inserting the following: 
 
(C)Use of feesFees described in this paragraph; and (iii)by adding at the end the following: 
 
(D)Export tonnage feesFor an official inspection at an export facility performed by the Secretary, the portion of the fees based on export tonnage shall be based on the rolling 5-year average of export tonnage volumes.;  (C)by redesignating paragraph (4) as paragraph (5); 
(D)by inserting after paragraph (3) the following:  (4)Adjustment of feesIn order to maintain an operating reserve of not less than 3 and not more than 6 months, the Secretary shall adjust the fees described in paragraphs (1) and (2) not less frequently than annually.; and 
(E)in paragraph (5) (as redesignated by subparagraph (C)), in the first sentence, by striking 2015 and inserting 2020. (c)Weighing authoritySection 7A of the United States Grain Standards Act (7 U.S.C. 79a) is amended— 
(1)in subsection (c)(2), in the last sentence, by striking subsection (g) of section 7 and inserting subsections (e) and (g) of section 7; and (2)in subsection (l)— 
(A)by striking (l)(1) The Secretary and inserting the following:  (l)Fees (1)Weighing fees (A)In generalThe Secretary;  
(B)in paragraph (1)— (i)the second sentence, by striking The fees and inserting the following: 
 
(B)Amount of feesThe fees; (ii)in the third sentence, by striking Such fees and inserting the following: 
 
(C)Use of feesFees described in this paragraph; and (iii)by adding at the end the following: 
 
(D)Export tonnage feesFor an official weighing at an export facility performed by the Secretary, the portion of the fees based on export tonnage shall be based on the rolling 5-year average of export tonnage volumes.;  (C)by redesignating paragraph (3) as paragraph (4); 
(D)by inserting after paragraph (2) the following:  (3)Adjustment of feesIn order to maintain an operating reserve of not less than 3 and not more than 6 months, the Secretary shall adjust the fees described in paragraphs (1) and (2) not less frequently than annually.; and 
(E)in paragraph (4) (as redesignated by subparagraph (C)), in the first sentence, by striking 2015 and inserting 2020. (d)Limitation and administrative and supervisory costsSection 7D of the United States Grain Standards Act (7 U.S.C. 79d) is amended by striking 2015 and inserting 2020. 
(e)Issuance of authorizationSection 8(b) of the United States Grain Standards Act (7 U.S.C. 84(b)) is amended by striking triennially and inserting every 5 years. (f)AppropriationsSection 19 of the United States Grain Standards Act (7 U.S.C. 87h) is amended by striking 2015 and inserting 2020. 
(g)Advisory committeeSection 21(e) of the United States Grain Standards Act (7 U.S.C. 87j(e)) is amended by striking 2015 and inserting 2020. 302.Report on disruption in Federal inspection of grain exportsNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate, the Committee on Agriculture of the House of Representatives, the Subcommittee on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies of the Committee on Appropriations of the Senate, and the Subcommittee on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies of the Committee on Appropriations of the House of Representatives a report that describes— 
(1)the specific factors that led to disruption in Federal inspection of grain exports at the Port of Vancouver in the summer of 2014; (2)any factors that contributed to the disruption referred to in paragraph (1) that were unique to the Port of Vancouver, including a description of the port facility, security needs and available resources for that purpose, and any other significant factors as determined by the Secretary; and 
(3)any changes in policy that the Secretary has implemented to ensure that a similar disruption in Federal inspection of grain exports at the Port of Vancouver or any other location does not occur in the future. 303.Report on policy barriers to grain producersNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture, in consultation with the United States Trade Representative, shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report that describes— 
(1)the policy barriers to United States grain producers in countries the grain of which receives official grading in the United States but which do not offer official grading for United States grain or provide only the lowest designation for United States grain, including an analysis of possible inconsistencies with trade obligations; and (2)any actions the Executive Branch is taking to remedy the policy barriers so as to put United States grain producers on equal footing with grain producers in countries imposing the barriers. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
